382-83, 812 P.2d 1268, 1271 (1991) (setting forth the relocation
                standards). Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.




                                         arraguirre


                                           J.
                Douglas                                   Cherry


                cc:   Chief Judge, The Eighth Judicial District Court
                      Hon. Jack B. Ames, Senior Judge
                 •    Benjamin B. Childs
                      Prokopius & Beasley
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A